       20-02567-KMS Dkt 33 Filed 04/01/21 Entered 04/01/21 11:33:09 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: DOROTHY MAE VAUGHN

        DEBTOR(S)
                                                                                  CHAPTER 13 BANKRUPTCY
DAVID RAWLINGS, TRUSTEE                                                              CASE NO. 20-02567 KMS

                              MOTION TO ALLOW SUPPLEMENTAL CLAIM


COMES NOW, the Trustee, David Rawlings, and files this Motion to Allow the following Supplemental Claim:


    US BANK TRUST NATL ASSOCIATION
    % SELENE FINANCE
    9990 RICHMOND AVE STE 400
    HOUSTON, TX 77042

    Court Claim No. 4

    Date of Notice of Post-Petition Mortgage Fees/Expenses: March 31, 2021

    Amount of Post-Petition Mortgage Fees/Expenses: $500.00

    Classification: Secured

    Trustee has reviewed the above Supplemental Claim and recommends that it would be in the best interests of

the Debtor to allow said Claim, as a Special Claim, and pay the same in the manner classified, pursuant to the

provisions of the Confirmed Plan, which should be modified in accord herewith, and other orders of the Court.

Trustee should be authorized to adjust the amount of the plan payment, as needed, to pay this Claim in the time

remaining in the Plan.



                                                                 /s/ David Rawlings
                                                                 David Rawlings, Trustee

DAVID RAWLINGS, TRUSTEE
P.O. BOX 566
HATTIESBURG, MS 39403
Telephone: (601) 582-5011


                                                   Page 1 of 2
       20-02567-KMS Dkt 33 Filed 04/01/21 Entered 04/01/21 11:33:09 Page 2 of 2




                                       CERTIFICATE OF SERVICE

    I, David Rawlings, do hereby certify that on April 01, 2021, I forwarded a true and correct copy of the
foregoing pleading, via the Court's ecf filing system, to: the U.S. Trustee, 501 East Court Street, Suite 6-430,
Jackson, Mississippi 39201 and the Debtor's Attorney; and by U.S. Mail, postage prepaid to: the Debtor and the
interested parties, as listed below.


 DOROTHY MAE VAUGHN                                          BRYANT D. GUY
 1019 Lotus Drive                                            ATTORNEY AT LAW, PLLC
 Natchez, MS 39120                                           P.O. BOX 10173
                                                             JACKSON, MS 39286-0173

 US BANK TRUST NATL ASSOCIATION
 % SELENE FINANCE
 9990 RICHMOND AVE STE 400
 HOUSTON, TX 77042


                                                             /s/ David Rawlings
                                                             DAVID RAWLINGS, TRUSTEE




                                                  Page 2 of 2
